NOTE: This order is nonprecedential.

ﬁlim’teh étateﬁ (ﬂiuurt uf gppeals
for the erheral QEirtm’t

JOHN B. CORR AND JOHN W. GRIGSBY,
Plaintiffs-Appellants, '

V.

METROPOLITAN WASHINGTON AIRPORTS
AUTHORITY,
Defendant-Appellee.

2011-1501

Appeal from the United States District Court for the
Eastern District of Virginia in case no. 11-CV—0389, Judge
Anthony J. Trenga.

ON MOTION

ORDER

Metropolitan Washington Airports Authority (MWAA)
moves to dismiss or transfer John B. Corr and John W.
Grigsby’s appeal for lack of jurisdiction. Corr and Grigsby
oppose. MWAA replies.

We deem it the better course to deny the motion and

for MWAA to raise its jurisdictional arguments in its
brief.

 

CORR V. METRO WASHINGTON AIRPORTS 2

Accordingly,
IT IS ORDERED THAT:

The motion is denied without prejudice. The appel-
lants’ opening brief is due within 40 days of the date of
ﬁling of this order.

FOR THE COURT
 0 9  Isl Jan Horbaly
Date Jan Horbaly
Clerk
cc: Robert J. Cynkar, Esq.
Stuart A. Raphael, Esq. --
FILED
9.8. R
s19 Tﬁgggggdpdgﬁ'ﬂsdo
DEC 09 2011
MN HDRBALY

CLERK